NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                       IN THE DISTRICT COURT OF APPEAL

                                       OF FLORIDA

                                       SECOND DISTRICT

CHRISTOPHER CARITHERS,             )
                                   )
           Appellant,              )
                                   )
v.                                 )                 Case No. 2D18-3695
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 3, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Kimberly K.
Fernandez, Judge.

Christopher Carithers, pro se.


PER CURIAM.

              Affirmed.



MORRIS, BLACK, and ROTHSTEIN-YOUAKIM,JJ., Concur.